Citation Nr: 0120134	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  94-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to November 17, 1998.

3.  Entitlement to a rating in excess of 70 percent for PTSD 
as of and subsequent to November 17, 1998.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The veteran provided testimony at personal hearings conducted 
before personnel at the RO in October 1994, and before the 
undersigned Board Member in April 1998.  Transcripts of both 
hearings are of record.

This case was previously before the Board in March 1996 and 
July 1998.  In March 1996, the Board remanded the case to 
comply with the veteran's request for a Travel Board hearing.  
Thereafter, in a July 1998 decision, the Board found that the 
veteran had not presented new and material evidence to reopen 
his claim of entitlement to service connection for a low back 
disorder, and that the schedular criteria for an evaluation 
in excess of 50 percent for PTSD had not been met.

The veteran appealed the July 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In an August 2000 Order, 
the Court vacated the July 1998 decision.

The Board notes that, by a May 1999 rating decision, the RO 
granted a 70 percent rating for the veteran's PTSD, effective 
November 17, 1998.  However, as the Court vacated the July 
1998 Board decision, and the veteran is presumed to be 
seeking the highest possible rating for his service-connected 
disability, the Board has construed the veteran's PTSD claim 
as entitlement to a rating in excess of 50 percent prior to 
November 17, 1998, and for a rating in excess of 70 percent 
as of and subsequent to November 17, 1998.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).


REMAND

In the judgment of the Board, the Court order requires 
additional development of the evidence.

With respect to the veteran's PTSD claim, the Board notes 
that service connection was granted for this disability by a 
January 1994 rating decision.  An initial rating of 30 
percent was assigned, effective July 30, 1992.  The evidence 
on file at the time of this decision included VA PTSD 
examinations conducted in September and December 1993.

A March 1994 rating decision denied a rating in excess of 30 
percent.  Thereafter, the veteran submitted a Notice of 
Disagreement in August 1994 regarding his assigned rating, 
and he perfected this appeal by filing a timely Substantive 
Appeal after a Statement of the Case was issued in September 
1994.

A May 1995 Supplemental Statement of the Case assigned a 50 
percent rating for the veteran's PTSD, effective March 15, 
1993.

In November 1998, the veteran submitted a statement to the RO 
that he wanted to re-open his claim for an increased rating 
for his PTSD, and for individual unemployability.  
Thereafter, the veteran was accorded a new VA PTSD 
examination in February 1999.

By a May 1999 rating decision, the RO assigned a schedular 
rating of 70 percent for the veteran's PTSD, effective 
November 17, 1998.  The RO also granted a total rating based 
upon individual unemployability (TDIU), effective November 
17, 1998.

In the August 2000 Order, the Court, among other things, 
noted that the evidence on file showed that the veteran had 
not been accorded a VA examination for his PTSD since 1993.  
Therefore, a remand was necessary for a new examination to be 
conducted which addressed the severity of the veteran's 
condition.  Further, in light of evidence indicating that the 
veteran was receiving Social Security disability benefits, VA 
was directed to obtain the veteran's Social Security 
Administration (SSA) records.

Following the Court's Order, the Board sent correspondence to 
the veteran's attorney to provide him with the opportunity to 
present additional argument or evidence in support of the 
veteran's claim.  In a May 2001 statement, the attorney noted 
the fact that the veteran was accorded a VA examination in 
February 1999, and was subsequently assigned a 70 percent 
rating for his PTSD, and a TDIU, effective November 17, 1998.  
However, the attorney asserted that the symptoms which 
prevent the veteran from working existed long before November 
1998, and that a review of the record, including the 
veteran's hearing testimony, demonstrated that these problems 
had existed since 1991 and before.  The attorney also 
asserted that as part of the duty to assist, and in 
compliance with the Court's Order to obtain a valid 
examination and the veteran's Social Security disability 
records, this case should be returned to the RO promptly.

As an additional matter, the Board notes that, in general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994);  Solomon v. 
Brown , 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As the PTSD claim appears to be an appeal from 
assignment of an initial rating, the concept of "staged 
ratings" is applicable and should be considered on 
readjudication of the veteran's claim.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Since it has already been determined that a remand is 
necessary, the Board is of the opinion that the RO should 
address in the first instance whether any additional 
notification or development action is required under the 
VCAA.

Regarding the issue of whether new and material evidence has 
been presented to reopen the veteran's claim of entitlement 
to service connection for a low back disorder, the Board 
notes that service connection was denied for a low back 
disorder by rating decisions dated in March and April 1986.  
The veteran was informed of these decisions, and he did not 
appeal.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. 
§ 3.156(a), provide that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In the July 1998 decision, the Board adjudicated the 
veteran's new and material evidence claim pursuant to the 
standard set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which found that in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  However, in September 1998, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) issued Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), which struck down that part of the legal test 
established by Colvin, supra.  The Federal Circuit found that 
this test imposed a greater burden than what was contemplated 
by the law and regulations on the issue of "new and material 
evidence."  Furthermore, the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge at 1363.  Accordingly, the 
Court, in the August 2000 Order, vacated and remanded the 
July 1998 decision for the Board to apply the holding of 
Hodge to the facts of the instant case.

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See § 3 of the 
VCAA, to be codified at 38 U.S.C. § 5103A(f).  Nevertheless, 
the Board notes that the record reflects that the veteran's 
SSA records may contain pertinent information regarding his 
low back disorder.  For example, a September 1993 VA SWS note 
shows that the veteran reported he had been awarded Social 
Security disability on his "physical conditions."  
Moreover, it was contended in Appellant's Opening Brief to 
the Court that the veteran's SSA records may contain 
pertinent information regarding both his back condition and 
PTSD.  As the Court's Order mandates a remand to obtain the 
SSA records with respect to the PTSD claim, and these records 
may contain pertinent findings regarding the veteran's low 
back claim, the Board will defer making a determination as to 
whether new and material evidence has been submitted until 
after the SSA records have been obtained.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be accorded an examination 
to determine the current nature and 
severity of his PTSD.  The claims folder 
should be made available to the examiner 
for review before the examination.  
5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of the evidence added to the 
records assembled for appellate review.  
The RO's decision regarding whether new 
and material evidence has been presented 
to reopen the claim of entitlement to 
service connection for a low back 
disorder should reflect consideration of 
the holding of Hodge, supra.  Further, 
the RO's decision regarding the PTSD 
claim should reflect consideration of 
"staged ratings" pursuant to Fenderson, 
supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished a Supplemental Statement of the Case and an 
opportunity to respond.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The veteran 
and his attorney are free to submit any additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


